Citation Nr: 0608513	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

3.  Entitlement to an effective date earlier than November 
12, 2004, for the grant of service connection for peripheral 
vascular disease of the lower extremities as secondary to the 
service-connected diabetes mellitus Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1969 to November 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2002 
(increased rating claim), June 2003 (service connection 
claim), and January 2005 (earlier effective date) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In August 2004, the veteran testified (concerning issues #1 
and #2 on the title page of this decision) before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
this hearing is associated with the claims file.

The issues of entitlement to an increased rating for diabetes 
mellitus and entitlement to an effective date earlier than 
November 12, 2004, for the grant of service connection for 
peripheral vascular disease of the lower extremities as 
secondary to the service-connected diabetes mellitus Type II 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hypertension was neither manifested in service nor did it 
become manifested within one year following the veteran's 
separation from active duty, and the veteran's current 
hypertension disability is not shown to be related to his 
service or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified why his instant service connection 
claim was denied in the June 2003 rating decision and in the 
January 2004 statement of the case (SOC).  A RO letter in May 
2003 (before the rating appealed) informed the veteran of 
what evidence was needed to substantiate his service 
connection claim and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 30 days, it also indicated that 
evidence received within a year would be considered.  
Everything received to date has been accepted for the record, 
and considered.  The veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing defect.  

As to notice content, the SOC advised the veteran what type 
of evidence was needed to establish entitlement to the 
benefit sought, and of what was of record (and by inference 
what more was necessary).  The SOC, at page two, asked him to 
"provide any evidence in [his] possession" related to his 
claim.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  He has been afforded a VA examination.  
Medical records associated with a disability claim with the 
Social Security Administration (SSA) are of record.  He has 
not identified any pertinent records outstanding.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Factual Background

Service medical records show that on November 1967 enlistment 
examination a blood pressure reading of 126/74 was noted.  He 
did not complain of having had problems associated with high 
or low blood pressure at that time.  Attempts by the RO to 
associate additional service medical records, including his 
separation examination, were unsuccessful.  

A September 1999 letter from a private physician notes a 
reference to a past medical history of hypertension and 
diabetes.  A private medical record dated in October 1999 
includes diagnoses of hypertension and diabetes mellitus.

Other VA treatment records, to include those dated in August 
and September 2000, February, July and October 2001, and 
March 2002, all include diagnoses of hypertension.


Hypertension and diabetes mellitus were both diagnosed on 
November 2001 VA examination.

Service connection for diabetes mellitus was granted by the 
RO in March 2002.

A February 2003 medical opinion, supplied by the VA physician 
who had examined the veteran in the course of the above-
mentioned November 2001 VA examination, shows that the 
physician opined that that the veteran's hypertension was 
"not likely secondary" to his service-connected diabetes 
mellitus.  Rather, he indicated that it was a "co-morbid 
condition" along with the diabetes mellitus.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

It is not shown that hypertension was manifested or incurred 
or aggravated in service; the veteran does not allege 
otherwise.  Consequently, direct service connection for 
hypertension (i.e., on the basis that it became manifest in 
service and persisted) is not warranted.  Furthermore, there 
is no evidence that hypertension was manifest in the first 
postservice year, so as to warrant consideration of 
presumptive service connection for hypertension as a chronic 
disease.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has hypertension.  


The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as diabetes mellitus is 
service-connected.  

As for the final requirement (a nexus between the service-
connected disability (diabetes mellitus) and the disability 
for which service connection is sought (hypertension)), a 
February 2003 VA medical opinion, as discussed above, 
rendered by a physician who had previously had the 
opportunity to examine the veteran, indicated that the 
veteran's hypertension was "not likely secondary" to his 
service-connected diabetes mellitus.  

The earliest competent (medical) evidence of hypertension of 
record is in 1999.  There is no continuity of hypertension-
related complaints or symptoms prior to that time.  Such a 
lengthy lapse of time between service separation (1972) and 
the earliest documentation of any hypertension disability 
(1999) is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The veteran's statements and testimony relating his current 
hypertension disability to his service-connected diabetes 
mellitus does not constitute competent evidence.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

The veteran has not been afforded a VA examination to 
evaluate the severity of his diabetes mellitus since November 
2001.  VA has an obligation to afford claimants 
contemporaneous examinations to evaluate the severity of 
service-connected disabilities.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 
C.F.R. §§ 4.1, 4.2 (2005).  In view of the allegation that 
there has been a worsening of the disorder and the length of 
time since the veteran's diabetes mellitus was last examined, 
a VA examination to ascertain the current severity of the 
disorder is indicated.

The Board also observes that service connection was granted 
for peripheral vascular disease of the lower extremities in 
January 2005.  The veteran expressed his disagreement with 
the effective date assigned in February 2005, and the RO 
issued him a statement of the case as to this matter in April 
2005.  The veteran later submitted a VA Form 9, which was 
received by the RO in May 2005.  As part of the VA Form 9, 
the veteran expressed his desire to be afforded a hearing 
before a Veterans Law Judge at the RO.  Accordingly, the RO 
should undertake appropriate action to schedule the veteran 
for a Travel Board hearing.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for an appropriate VA examination 
pertaining to his diabetes mellitus.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to diabetes 
mellitus.  Does he require insulin and/or 
a restricted diet?  To what extent, if 
any, are his activities regulated as a 
result of diabetes mellitus?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The appellant should be scheduled for 
a Travel Board hearing at the RO to 
provide testimony concerning the issue of 
entitlement to an effective date earlier 
than November 12, 2004, for the grant of 
service connection for peripheral 
vascular disease of the lower extremities 
as secondary to the service-connected 
diabetes mellitus Type II..  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  Thereafter, the RO should take 
any appropriate action.

3.  The RO should then review the entire 
record and re-adjudicate the claim of 
entitlement to an initial disability 
rating in excess of 20 percent for 
diabetes mellitus.  If it remains denied, 
the RO should issue an appropriate 
supplemental SOC (SSOC), and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  The appellant 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


